               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


SUSAN M. KALABACAS,                                 No. 4:18-CV-01825

               Plaintiff,                           (Judge Brann)

      v.                                            (Magistrate Judge Schwab)

MICHAELS ORGANIZATION, et al.,

               Defendants.

                                       ORDER

                                  JANUARY 25, 2019

      IT IS HEREBY ORDERED that:

 1.        The Report and Recommendation of Chief Magistrate Judge Susan E.

           Schwab, ECF No. 7, is ADOPTED IN ITS ENTIRETY.

 2.        Plaintiff’s Complaint, ECF No. 1, is DISMISSED.

 3.        The Clerk of Court is directed to close this case.


                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge
